Exhibit 10.13
Addendum No. 1 to the Lease Agreement of August 31, 2001
between
Mr. Claus Czaika
Oskar-Messter-Str. 15
85737 Ismaning
- Landlord -
and
SCM Microsystems GmbH
Oskar-Messter-Str. 13
85737 Ismaning
- Tenant -
Leased property: Office space at Oskar-Messter-Str. 13 in 85737 Ismaning —
basement, second and third floors, attic
The contracting parties agree to the following amendments:
As at March 1, 2004:

1.   The leased floor space in the middle of the second floor shall be reduced
by 459.36 m2

2.   The number of underground garage parking spaces shall be reduced by 3 to 24
spaces and the number of outside parking spaces by 1 to 14 spaces.

The monthly rent shall be reduced as of June 1, 2004 by €7,660.44 to

         
Basic rent
  € 35,196.26  
Underground garage parking spaces
  € 1,227.10  
Outside parking spaces
  € 536.85  
Current lump sum ancillary costs
  € 5,175.71  
 
     
Net subtotal
  € 42,135.92  
Plus VAT currently at 16%
  € 6,741.75  
 
     
Total gross monthly rent
  € 48,877.67  

 
(3 months rent free for new tenant)

The detailed recalculation of the rent from June 1, 2004 onwards is attached as
Annex 1 to this Addendum.
Key money of €27,113.40 net plus 16% VAT of €4,338.14 totaling €31,451.54 shall
be due on June 1, 2004 at the latest for the termination of the Lease Agreement.
The provisions of the existing Lease Agreement dated August 31, 2001 and Annexes
shall apply in all other respects. The contracting parties shall add and
permanently attach this Addendum to the Lease Agreement dated August 31, 2001.

             
 
      /s/ Manfred Müller,    
/s/ Claus Czaika
      /s/ Klaus Schöpflin    
 
Ismaning February 4, 2004
     
 
Ismaning February 4, 2004    
Landlord
      Tenant    

 



--------------------------------------------------------------------------------



 



Rent calculation
for Addendum 1 to the Lease Agreement of August 31, 2004           SCM,
Oskar-Messter-Str. 13, 85737 Ismaning

                                                              Up to May 31, 2004
          As of June 1, 2004   Reduced                 Rent /   Amount  
Reduction           amount   Amount     m2   m2 in €   in €   in m2   m2   in €
  in €  
Basement
    414.37       12.17       5,042.36       0.00       414.37       0,00      
5,042.36  
Second floor
    900.43       12.17       10,957.10       459.36       441.07       5,589.84
      5,367.26  
Third floor
    1,460.55       12.17       17,773.06       0.00       1,460.55       0.00  
    17,773.06  
Attic
    576.36       12.17       7,013.58       0.00       576.36       0.00      
7,013.58    
Total area
    3,351.71                               2,892.35                  
 
                                                       
27 underground parking spaces
          51.13/space     1,380.49     3 spaces             153.39      
1,227.10  
15 outside parking spaces
          38.35/space     575.20     1 space             38.35       536.85  
 
                                                       
Lump sum ancillary costs
    3,351.71       1.79       5,997.96       459.36             822.25      
5,175.71    
 
                                                       
Total net
                    48,739.75                       6,603.83       42,135.92  
16% VAT
                    7,798.36                       1,056.61       6,741.75    
Gross rent
                    56,538.11                       7,660.44       48,877.67    

Rounding differences result from the euro changeover.

 